IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 23, 2008
                                     No. 07-50117
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

JOSE FIDENCIO RODRIGUEZ-RAMIREZ

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:06-CR-1565-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
       Jose Fidencio Rodriguez-Ramirez appeals his 50-month sentence imposed
following his guilty-plea conviction for illegal reentry into the United States. He
contends that the district court failed to give an adequate explanation of its
application of the 18 U.S.C. § 3553(a) factors, as required by Gall v. United
States, 128 S. Ct. 586 (2007). The Government contends that this claim should
be reviewed for plain error due to Rodriguez-Ramirez’s failure to object to the
lack of reasons in the district court.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50117

      Rodriguez-Ramirez has not shown that the sentence imposed by the
district court was unreasonable.      His 50-month sentence was within the
applicable guideline range and therefore is entitled to a presumption of
reasonableness on appeal. See Gall, 128 S .Ct. at 597; see also United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Further, because the district court
imposed a sentence within the guideline range, a lengthy explanation of the
sentence was not required. See Rita v. United States, 127 S. Ct. 2456, 2468
(2007). Rodriguez-Ramirez does not argue that the district court improperly
calculated the applicable guideline range. Although the district court did not
offer explicit reasons for the 50-month sentence, the record reflects that the
district court considered the evidence and arguments presented by Rodriguez-
Ramirez; and that the court found that Rodriguez-Ramirez’s circumstances did
not warrant a different sentence. See id. at 2469. Rodriguez-Ramirez fails to
show any error that is clear or obvious. See United States v. Hernandez, 457
F.3d 416, 424 (5th Cir. 2006). Additionally, he has not rebutted the presumption
of reasonableness by showing that the court’s failure to give explicit reasons
affected his substantial rights or called into question the fairness and integrity
of the proceedings.     Accordingly, the judgment of the district court is
AFFIRMED.




                                        2